Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate subject matter directed towards collecting movement data from one room to another room to build a 3D shape model of the rooms in an automated process.  Furthermore, adding a limitation directed towards calculation for a room by using at least one of confidence information generated from general analysis or a statistical analysis is disclosed in SEGEV et al. (Pub. No.: US 2021-0073449) and would not further allowance if proposed in a potential amendment.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 26-42 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over Claims 1, 11-18, 20-22 of U.S. Patent 11,253,329 (hereinafter ‘329).  This is a non-provisional double patenting rejection because the conflicting claims have been issued to patent.  Claim 26 of the instant application is rejected in view of Claim 1 of ‘329.  Claims 27-30 and 32-35 of the instant application are rejected in view of Claims 11-14 and 15-18, respectively, of ‘329.  Claims 31, 36, 37 of the instant application is rejected in view of Claims 14, 20, 21, respectfully, of ‘329. Claims 38-42 of the instant application are rejected in view of Claim 22 of ‘329.  Although the conflicting claims are not recited identically, they are not patentably distinct from each other because they claim the same invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-28, 31-33, 37-38, 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over ERAKER et al. (Pub. No: US 2018-0096527) in view of LUKIERSKI et al. (Pub. No.: US 2018-0189565) in view of SEGEV et al. (Pub. No.: US 2021-0073449).

As per Claim 26 ERAKER discloses A computer-implemented method comprising (at least Figs. 1-3 [Abstract] [0030-0033]): 
obtaining, by one or more computing devices, one or more panorama images having visual data captured by a camera device in one or more rooms of a building, and one or more additional images having additional visual data captured in the one or more rooms by a mobile computing device (Figs. 2, 4, 8 – see Fig. 4 404 depicting two or more rooms of a home – camera within the smartphone [0029] will capture multi image panoramic data in each room [0040-0041] [0061] [0064] additional location visual data related to images captured by the sensors of the smartphone mobile device is at least GPS, inertial data [0050-0053] [0062] [0065] [0070]);
 determining, by the one or more computing devices and for each of the one or more rooms, a shape of that room by using a combination of the visual data of the one or more panorama images captured by the camera device (Figs. 2-6, 8 using the smartphone – see Fig. 4 404 floor plan depicting the shape of the two or more rooms of a home – built as a model using image data and gathered  GPS location data [0040-0042] [0050-0053] [0061-0065] [0070]) and the additional visual data of the one or more additional images captured by the mobile computing device (Figs. 2-6, 8 – see Fig. 4 404 depicting two or more rooms of a home – camera within the smartphone [0029] will capture multi image panoramic data in each room [0040-0041] [0061] [0064] additional location visual data related to images captured by the sensors of the smartphone mobile device is at least GPS, inertial data [0050-0053] [0062] [0065] [0070]); 
determining, by the one or more computing devices and for each of the one or more rooms, a first location of the mobile computing device in that room at which at least one of the additional images was captured based at least in part on additional visual data of the at least one additional image (Figs. 2-4, 8 –  floor plan 404 capture multi image panoramic data in each room – multiple images additional images [0040-0042] [0061-0064] locating via the additional data GPS capability of the smartphone at the time of capture [0050-0053] [0062-0065] [0070]), 
generating, by the one or more computing devices, mapping information for the one or more rooms that includes, for each of the one or more rooms (Figs. 2-6, 8 – floor plan 404 generate floor plan mapping showing the shape and relative positioning [0040-0041] [0061-0065] [0070]), the determined shape of that room of the at least one panorama image captured in that room (Figs. 2-6, 8 – floor plan 404 shape in each room and camera of smartphone will capture multi image panoramic data in each room [0040-0042] [0061-0065] [0070]) and displaying, by the one or more computing devices, the generated mapping information for the one or more rooms, including the determined shape of each of the one or more rooms (Figs. 2-6, 8  -  Fig. 4 404 depicting two or more rooms of a home – camera within the smartphone [0029] will capture multi image panoramic data in each room – for at least two panoramic image [0040-0041] [0061] [0064] additional location visual data related to images captured by the sensors of the smartphone mobile device is at least GPS, inertial data [0050-0053] [0062] [0065] [0070])) to show the position of the at least one panorama image in each of the one or more rooms (Figs. 2-6, 8 – floor plan 404 on the user interface system 402, 408 for display to user the panoramic image in at least one room [0040-0042] [0061-0065])
ERAKER does not disclose but LUKIERSKI discloses a second location of the camera device (Fig. 9A multi-directional camera locations [Abstract] disclosing multiple area locations 910, 920 of the camera posed [0087] at these multiple areas in the room which capturing panoramic images in the room [0084-0085]) in that room at which at least one of the panorama images was captured (Figs. 2A-B, 9A at least the use of the physical objects within the room to depict one location relative to the other [0043] [0049] [0084-0085]); wherein the second location in that room of the camera device is determined relative to the first location in that room (Figs. 2A-B, 9A at least the use of the physical objects within the room to depict one location relative to the other [0043] [0049] [0084-0085]) a position within the room including using the second location of the camera device in that room as part of determining the position of the at least one image for that room (Fig. 9A multi-directional camera locations at least as positions within the room [Abstract] disclosing multiple area locations 910, 920 of the camera posed [0087] – using objects within the room as determining the position [0043] [0049] – and see these multiple areas in the room [0084-0085])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second location of the camera device in that room at which at least one of the panorama images was captured; wherein the second location in that room of the camera device is determined relative to the first location in that room a position within the room including using the second location of the camera device in that room as part of determining the position of the at least one image for that room as taught by LUKIERSKI into the system of ERAKER because of the benefit taught by LUKIERSKI to disclose a real space image capture analysis system that focuses on detailed locations and object capture for a single room for additional single room image data and parameter analysis whereby ERAKER is directed towards one or more rooms relating in an overall floor plan image capturing system and would benefit from teaches that expand upon the single room space capture, data gathering and analysis for expand upon system capabilities.
ERAKER and LUKIERSKI do not disclose but SEGEV discloses a mobile computing device separate from the camera device (Fig. 8 computing device 860 and camera 831 are separate devices [0282] [0284]); of the one or more rooms with one or more overlaid visual indications to show the position in each of the one or more rooms (Figs. 10A, 10C indication of location position for placement within the rooms [0382] [0387] [0390])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a mobile computing device separate from the camera device; of the one or more rooms with one or more overlaid visual indications to show the position in each of the one or more rooms as taught by SEGEV into the system of ERAKER and LUKIERSKI because of the benefit taught by SEGEV to disclose automated processing via neural networks for rooms and floor plans to include 3D space layout model generation as well as including visual overlay markers for advanced imagery and system analysis whereby ERAKER and LUKIERSKI are directed towards image and data capture and analysis for at least room layout and/or floor plans and would benefit from the advanced processing and visual features and automation analysis to expand upon both systems capabilities.

As per Claim 27 ERAKER discloses A non-transitory computer-readable medium having stored contents that cause one or more computing devices to at least (Figs. 1-4 [0030-0033]): 
obtaining, by one or more computing devices, one or more panorama images having visual data captured by a camera device in one or more rooms of a building, and one or more additional images having additional visual data captured in the one or more rooms by a mobile computing device (See said analysis for Claim 26);
 determining, by the one or more computing devices and for each of the one or more rooms, a shape of that room by using at least one of the visual data of the one or more panorama images captured by the camera device or the additional visual data of the one or more additional images captured by the mobile computing device (Figs. 2-6, 8 using the smartphone – see Fig. 4 404 floor plan depicting the shape of the two or more rooms of a home – built as a model using image data and gathered  GPS location data [0040-0042] [0050-0053] [0061-0065] [0070]); 
determining, by the one or more computing devices and for each of the one or more rooms, a first location of the mobile computing device in that room at which at least one of the additional images was captured based at least in part on additional visual data of the at least one additional image (See said analysis for Claim 26), 
generating, by the one or more computing devices, mapping information for the one or more rooms that includes, for each of the one or more rooms, the determined shape of that room of the at least one panorama image captured in that room and displaying, by the one or more computing devices, the generated mapping information for the one or more rooms, including the determined shape of each of the one or more rooms (See said analysis for Claim 26) to show the position of the at least one panorama image in each of the one or more rooms (See said analysis for Claim 26)
ERAKER does not disclose but LUKIERSKI discloses a second location of the camera device (See said analysis for Claim 26) in that room at which at least one of the panorama images was captured (See said analysis for Claim 26); wherein the second location in that room of the camera device is determined relative to the first location in that room (See said analysis for Claim 26) a position within the room including using the second location of the camera device in that room as part of determining the position of the at least one image for that room (See said analysis for Claim 26)
ERAKER and LUKIERSKI do not disclose but SEGEV discloses perform automated operations (automated processing in the same field of endeavor using neural networks [0345-0346]); a mobile computing device separate from the camera device (See said analysis for Claim 26); of the one or more rooms with one or more overlaid visual indications to show the position in each of the one or more rooms (See said analysis for Claim 26) (The motivation that applied in Claim 26 applies equally to Claim 27)

As per Claim 28 ERAKER discloses The non-transitory computer-readable medium of claim 27 wherein 
the obtaining of the one or more panorama images involves obtaining multiple panorama images by the camera device that include at least one panorama image in each of two or more rooms of the building, wherein the obtaining of the one or more additional images involves obtaining multiple additional images by the mobile computing device that include at least one additional image in each of the two or more rooms (Figs. 2, 4, 8 – see Fig. 4 404 depicting two or more rooms of a home – camera within the smartphone [0029] will capture multi image panoramic data in each room – for at least two panoramic image [0040-0041] [0061] [0064] additional location visual data related to images captured by the sensors of the smartphone mobile device is at least GPS, inertial data [0050-0053] [0062] [0065] [0070])
and wherein the generating of the mapping information includes generating, by the one or more computing devices, at least a partial floor plan for the building that includes determined shapes (Figs. 2-6, 8 – floor plan 404 shape in each room and camera of smartphone will capture multi image panoramic data in each room [0040-0042] [0061-0065] [0070]) of the two or more rooms positioned relative to each other (Figs. 2-6, 8 – floor plan 404 generate floor plan mapping showing the shape and relative positioning [0040-0041] [0061-0065] [0070]).

As per Claim 31 ERAKER discloses The non-transitory computer-readable medium of claim 27 wherein the mobile computing device is the one or more computing devices (Figs. 2-6, 8 – see Fig. 4 404 depicting two or more rooms of a home – camera within the smartphone [0029]) 
and wherein the determining of the shape of each of the one or more rooms further includes determining, by the mobile computing device, a shape of that room based a combination of the visual data of the at least one panorama image captured in that room by the camera device (Figs. 2-6, 8 using the smartphone – see Fig. 4 404 floor plan depicting the shape of the two or more rooms of a home – built as a model using image data and gathered  GPS location data [0040-0042] [0050-0053] [0061-0065] [0070]) and the additional visual data of the at least one additional image captured in that room by the mobile computing device (Figs. 2-6, 8 – see Fig. 4 404 depicting two or more rooms of a home – camera within the smartphone [0029] will capture multi image panoramic data in each room [0040-0041] [0061] [0064] additional location visual data related to images captured by the sensors of the smartphone mobile device is at least GPS, inertial data [0050-0053] [0062] [0065] [0070])
ERAKER and LUKIERSKI do not disclose but SEGEV discloses a three-dimensional (3D) shape of that room (Fig. 24A [0686-0687]) (The motivation that applied in Claim 26 applies equally to Claim 31)

As per Claim 32 ERAKER discloses The non-transitory computer-readable medium of claim 31 wherein 
obtaining, by the mobile computing device, additional motion data captured in the one or more rooms by one or more inertial measurement units (IMUs) of the mobile computing device (Figs. 2-4, 8 – two or more rooms Fig. 4 404 - additional location visual data related to images captured by the sensors of the smartphone mobile device is at least inertial data from sensor [0050-0053] [0062] [0065] [0070]), and wherein the determining of the shape of each of the one or more rooms is further based in part on the additional motion data (Figs. 2-6, 8 – see Fig. 4 404 shapes of two or more rooms of a home – additional motion data at least GPS data [0050-0053] [0062] [0065])
ERAKER and LUKIERSKI do not disclose but SEGEV discloses the automated operations further include (automated processing in the same field of endeavor using neural networks [0345-0346]) (The motivation that applied in Claim 26 applies equally to Claim 32)

As per Claim 33 ERAKER discloses The non-transitory computer-readable medium of claim 27 wherein 
the stored contents include software instructions that, when executed by the one or more computing devices (at least Figs. 1-3 [0030-0033]), cause the one or more computing devices to perform further operations including using at least one of operations (a)-(g) as follows (See said analysis for Claim 27): 
(a) determining, by the one or more computing devices, the second location in each of the one or more rooms of the camera device relative to the first location in that room of the mobile computing device, including analyzing the additional visual data of the at least one additional image that is captured by the mobile computing device in that room to identify the camera device in that additional visual data, and using a position of the identified camera device in that additional visual data as part of the determining of the second location in that room of the camera device (one of); or (b) determining, by the one or more computing devices, the second location in each of the one or more rooms of the camera device relative to the first location in that room of the mobile computing device, including analyzing the additional visual data of the at least one additional image that is captured by the mobile computing device in that room to identify one or more markers located on the camera device in that additional visual data, and using one or more positions of the identified one or more markers in that additional visual data as part of the determining of the second location in that room of the camera device (one of); or (c) determining, by the one or more computing devices, the second location in each of the one or more rooms of the camera device relative to the first location in that room of the mobile computing device, including analyzing the visual data of the at least one panorama image captured in that room by the camera device to generate a first estimated shape of that room, analyzing the additional visual data of the at least one additional image that is captured by the mobile computing device in that room to generate a second estimated shape of that room, and comparing the first and second estimated shapes to identify a position within the second estimated shape at which the visual data of the at least one panorama image in that room is captured (one of); or (d) determining, by the one or more computing devices, the second location in each of the one or more rooms of the camera device relative to the first location in that room of the mobile computing device, including analyzing the visual data of the at least one panorama image captured in that room by the camera device to generate a first estimated shape of that room, analyzing further depth data that is captured by the mobile computing device in that room to generate a second estimated shape of that room, and comparing the first and second estimated shapes to identify a position within the second estimated shape at which the visual data of the at least one panorama image in that room is captured (one of); or (e) determining, by the one or more computing devices, the second location in each of the one or more rooms of the camera device relative to the first location in that room of the mobile computing device, including analyzing the visual data of the at least one panorama image captured in that room by the camera device and the additional visual data of the at least one additional image that is captured by the mobile computing device in that room to identify features visible in both that visual data and that additional visual data, and using positions of the identified features as part of the determining of the second location in that room of the camera device (one of); or (g) determining, by the one or more computing devices, the second location in each of the one or more rooms of the camera device relative to the first location in that room of the mobile computing device, including analyzing visual data of two or more panorama images captured in that room to identify features visible in both the two or more panorama images, and using positions of the identified features to determine a common coordinate system for the two or more panorama images and as part of the determining of the second location in that room of the camera device (one of)
ERAKER does not disclose but LUKIERSKI discloses (f) determining, by the one or more computing devices (Figs. 4-5, 10), the second location in each of the one or more rooms of the camera device relative to the first location in that room of the mobile computing device (Figs. 2A-B, 9A for one room multi-directional camera locations [Abstract] disclosing multiple area locations 910, 920 of the camera posed [0087] at these multiple areas in the room which capturing at least an image in the room [0084-0085] -  at least the use of the physical objects within the room to depict one location relative to the other [0043] [0049] [0084-0085]), including analyzing movement data by the mobile computing device in that room as the mobile computing device moves to and/or (either or) from a position at which the camera device captured the at least one panorama image in that room to identify that position, and using that identified position as part of the determining of the second location in that room of the camera device (Figs. 2A-B 9A movement of the camera mobile device - multi-directional camera locations at least as positions within the room [Abstract] disclosing multiple area locations 910, 920 of the camera posed [0087] – using objects within the room as determining the position [0043] [0049] – and see these multiple areas in the room [0084-0085]); (The motivation that applied in Claim 26 applies equally to Claim 33)
ERAKER and LUKIERSKI do not disclose but SEGEV discloses perform further automated operations including (automated processing in the same field of endeavor using neural networks [0345-0346]) (The motivation that applied in Claim 26 applied equally to Claim 33)

As per Claim 37 ERAKER discloses A system comprising (Figs. 2-6, 8 – see Fig. 4 404 depicting two or more rooms of a home – camera within the smartphone [0029-0032]): one or more hardware processors of one or more computing devices (Figs. 2-6, 8 [0029-0032]); and one or more memories with stored instructions that, when executed by at least one of the one or more hardware processors, cause the one or more computing devices to perform automated operations including at least (Figs. 2-6, 8 [0029-0032]): 
obtaining multiple images having visual data captured by a camera device in two or more rooms of a building (Figs. 2, 4, 8 – see Fig. 4 404 depicting two or more rooms of a home – camera within the smartphone [0029] will capture multi image panoramic data in each room [0040-0041] [0061] [0064] additional location visual data related to images captured by the sensors of the smartphone mobile device is at least GPS, inertial data [0050-0053] [0062] [0065] [0070]), and multiple additional images having additional visual data captured in two or more rooms by a mobile computing device (Figs. 2-4, 8 using the smartphone – see Fig. 4 404 floor plan depicting the shape of the two or more rooms of a home – built as a model using image data and gathered  GPS location data [0040-0042] [0050-0053] [0061-0065] [0070]);
determining a shape of each of the two or more rooms using at least one of the visual data of the multiple images captured by the camera device or the additional visual data of the multiple additional images captured by the mobile computing device (Figs. 2-4, 8 – see Fig. 4 404 floor plan depicting the shape of the two or more rooms of a home – built as a model using image data and gathered location data [0040-0042] [0050-0053] [0061-0065] [0070]); 
determining, for each of the two or more rooms, a first location of the mobile computing device in that room during capturing of one or more of the additional images in that room based at least in part on the additional visual data of the one or more additional images (Figs. 2-4, 8 –  floor plan 404 capture multi image panoramic data in each room [0040-0042] [0061] [0064] locating via the additional data GPS capability of the smartphone at the time of capture [0050-0053] [0062] [0065] [0070]),
generating mapping information that includes the determined shape of each of the two or more rooms positioned relative to each other (Figs. 2-6, 8 – floor plan 404 generate floor plan mapping showing the shape and relative positioning [0040-0041] [0061-0065] [0070])  and that further includes, for each of the two or more rooms, determined shape of that room of the at least one image captured in that room, of the camera device in that room (Figs. 2-6, 8 – floor plan 404 shape in each room and camera of smartphone will capture multi image panoramic data in each room [0040-0042] [0061-0065] [0070]) and providing the generated mapping information for the one or more rooms, to enable display of the generated mapping information (Figs. 2-6, 8 – floor plan 404 on the user interface system 402. 408 for display to user [0040-0042])
ERAKER does not disclose but LUKIERSKI discloses a second location of the camera device (See said analysis for Claim 26) in that room at which at least one of the panorama images was captured (See said analysis for Claim 26); wherein the second location in that room of the camera device is determined relative to the first location in that room (See said analysis for Claim 26) a position within the room including using the second location of the camera device in that room as part of determining the position of the at least one image for that room (See said analysis for Claim 26)
ERAKER and LUKIERSKI do not disclose but SEGEV discloses perform automated operations (automated processing in the same field of endeavor using neural networks [0345-0346]); a mobile computing device separate from the camera device (See said analysis for Claim 26); of the one or more rooms with one or more overlaid visual indications to show the position in each of the one or more rooms (See said analysis for Claim 26) (The motivation that applied in Claim 26 applies equally to Claim 37).

As per Claim 38 ERAKER discloses The system of claim 37 wherein the obtaining of the multiple images involves obtaining multiple panorama images by the camera device that include at least one panorama image in each of the two or more rooms of the building, wherein the obtaining of the multiple additional images by the mobile computing device involves obtaining at least one additional image in each of the two or more rooms, and wherein the generating of the mapping information includes generating at least a partial floor plan for the building that includes the determined shapes of the two or more rooms positioned relative to each other (See said analysis for Claim 28).

As per Claim 41 ERAKER discloses The system of claim 37 wherein the mobile computing device is the one or more computing devices (See said analysis for Claim 31), and wherein the determining of the shape of each of the two or more rooms further includes determining a shape of that room based on a combination of the visual data of the at least one image captured in that room by the camera device and the additional visual data of the at least one additional image captured in that room by the mobile computing device (See said analysis for Claim 31)

ERAKER and LUKIERSKI do not disclose but SEGEV discloses a three-dimensional (3D) shape of that room (See said analysis for Claim 31)

As per Claim 42 ERAKER discloses The system of claim 41 wherein 
obtaining additional motion data captured in the two or more rooms by one or more inertial measurement units (IMUs) of the mobile computing device, and wherein the determining of the shape of each of the two or more rooms is further based in part on the additional motion data (See said analysis for Claim 32)
ERAKER and LUKIERSKI do not disclose but SEGEV discloses the automated operations further include (automated processing in the same field of endeavor using neural networks [0345-0346]) (The motivation that applied in Claim 26 applies equally to Claim 42)

As per Claim 43 ERAKER discloses The system of claim 37 wherein the stored instructions include software instructions that, when executed by the one or more computing devices, cause the one or more computing devices to perform operations including using at least one of operations (a)-(g) as follows (See said analysis for Claim 33): (a) determining the second location in each of the two or more rooms of the camera device relative to the first location in that room of the mobile computing device, including analyzing the additional visual data of the at least one additional image that is captured by the mobile computing device in that room to identify the camera device in that additional visual data, and using a position of the identified camera device in that additional visual data as part of the determining of the second location in that room of the camera device; or (b) determining the second location in each of the two or more rooms of the camera device relative to the first location in that room of the mobile computing device, including analyzing the additional visual data of the at least one additional image that is captured by the mobile computing device in that room to identify one or more markers located on the camera device in that additional visual data, and using one or more positions of the identified one or more markers in that additional visual data as part of the determining of the second location in that room of the camera device; or (c) determining the second location in each of the two or more rooms of the camera device relative to the first location in that room of the mobile computing device, including analyzing the visual data of the at least one image captured in that room by the camera device to generate a first estimated shape of that room, analyzing the additional visual data of the at least one additional image that is captured by the mobile computing device in that room to generate a second estimated shape of that room, and comparing the first and second estimated shapes to identify a position within the second estimated shape at which the visual data of the at least one image in that room is captured; or (d) determining the second location in each of the two or more rooms of the camera device relative to the first location in that room of the mobile computing device, including analyzing the visual data of the at least one image captured in that room by the camera device to generate a first estimated shape of that room, analyzing further depth data that is captured by the mobile computing device in that room to generate a second estimated shape of that room, and comparing the first and second estimated shapes to identify a position within the second estimated shape at which the visual data of the at least one image in that room is captured; or (e) determining the second location in each of the two or more rooms of the camera device relative to the first location in that room of the mobile computing device, including analyzing the visual data of the at least one image captured in that room by the camera device and the additional visual data of the at least one additional image that is captured by the mobile computing device in that room to identify features visible in both that visual data and that additional visual data, and using positions of the identified features as part of the determining of the second location in that room of the camera device; or (g) determining the second location in each of the two or more rooms of the camera device relative to the first location in that room of the mobile computing device, including analyzing visual data of two or more images captured in that room to identify features visible in both the two or more images, and using positions of the identified features to determine a common coordinate system for the two or more images and as part of the determining of the second location in that room of the camera device (See said analysis for Claim 33)
ERAKER does not disclose but LUKIERSKI discloses or (f) determining the second location in each of the two or more rooms of the camera device relative to the first location in that room of the mobile computing device, including analyzing movement data by the mobile computing device in that room as the mobile computing device moves to and/or from a position at which the camera device captured the at least one image in that room to identify that position, and using that identified position as part of the determining of the second location in that room of the camera device (See said analysis for Claim 33)
ERAKER and LUKIERSKI do not disclose but SEGEV discloses perform further automated operations including (See said analysis for Claim 33)

Allowable Subject Matter
Claims 29-30, 34-36, 39-40, 44-45 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and but for any double patenting rejections contained herein.

Claims 29-30, 34-36, 39-40, 44-45 is/are allowed, but for any double patenting rejections contained herein.  The following is an examiner’s statement of reasons for allowance:

As per Claim 29 the prior art of record either alone or in reasonable combination fails to teach or suggest “The non-transitory computer-readable medium of claim 28 wherein the mobile computing device is the one or more computing devices performing the automated operations, and wherein the stored contents include software instructions that, when executed by the mobile computing device, cause the mobile computing device to perform further automated operations including at least: capturing, by the mobile computing device, movement data during travel between the two or more rooms; and performing, by the mobile computing device, positioning of the determined shapes of the two or more rooms relative to each other based at least in part on the captured movement data, and wherein the providing of the generated mapping information includes displaying, by the mobile computing device, the generated at least partial floor plan for the building to a user, to enable identification of additional areas of the building at which to acquire additional panorama images" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 30 the prior art of record either alone or in reasonable combination fails to teach or suggest “The non-transitory computer-readable medium of claim 27 wherein the generating of the mapping information includes generating at least a partial floor plan for the building having representations of at least two rooms of the building, wherein the providing of the generated mapping information includes displaying, by the one or more computing devices, the generated at least partial floor plan to a user, and wherein the automated operations further include, after the displaying of the generated at least partial floor plan: receiving, by the one or more computing devices, an indication from the user of an additional room of the building separate from the at least two rooms; obtaining, by the one or more computing devices, a further panorama image that is captured in the additional room by the camera device, and a further additional image that is captured in the additional room by the mobile computing device, and further motion data that is captured in the additional room from one or more inertial measurement unit (IMU) sensors of the mobile computing device; determining, by the one or more computing devices, a position of the further panorama image within a shape of the additional room that is determined based on a combination of visual data of the further panorama image and of additional visual data of the further additional image and of the further motion data that is captured in the additional room; updating, by the one or more computing devices, the at least partial floor plan to position the shape of the additional room relative to at least one of the positioned determined shapes of the at least two rooms; and displaying, by the one or more computing devices, the updated at least partial floor plan for the building" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 34 the prior art of record either alone or in reasonable combination fails to teach or suggest “The non-transitory computer-readable medium of claim 33 wherein the mobile computing device is the one or more computing devices, and wherein the using of the at least one operations (a)-(g) for each of the one or more rooms includes combining, by the one or more computing devices, information from multiple of the operations (a)-(g) for that room by using at least one of confidence information generated for the multiple analysis operations or a statistical analysis performed for the multiple analysis operations" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 35 the prior art of record either alone or in reasonable combination fails to teach or suggest “The non-transitory computer-readable medium of claim 33 wherein the determining, for each of the one or more rooms, of the second location in that room of the camera device relative to the first location in that room of the mobile computing device further includes determining an orientation in each of the one or more rooms of the camera device during capturing of each of the at least one panorama images in that room, wherein the generating of the mapping information is further based in part on the determined orientation for each of the one or more rooms and each of the at least one panorama images captured in that room, and wherein the using of the at least one operations (a)-(g) for each of the one or more rooms includes combining, by the one or more computing devices, information from all of the operations (a)-(g) for that room" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 36 the prior art of record either alone or in reasonable combination fails to teach or suggest “The non-transitory computer-readable medium of claim 27 wherein the automated operations further include at least one of: performing, by the one or more computing devices and for each of the one or more rooms, the determining of the shape of that room based at least in part on motion data obtained in that room using one or more inertial measurement unit (IMU) sensors of the mobile computing device, including analyzing the motion data and the additional visual data of the at least one additional image captured in that room to estimate a three-dimensional (3D) shape of that room, analyzing the visual data of the at least one panorama image captured in that room to identify one or more structural wall elements of walls of that room, and generating one or more locations of the identified one or more structural wall elements of the walls of that room within the estimated 3D shape of that room, and using the generated one or more locations for that room as part of the generating of the mapping information; or performing, by the one or more computing devices, the generating of the mapping information based at least in part on multiple panorama images captured by the camera device at multiple acquisition locations in multiple rooms of the building, including generating positions of the multiple panorama images relative to each other by determining directions between pairs of the multiple panorama images based on at least one of analyzing visual data of the multiple panorama images or analyzing movement data from the one or more IMU sensors as the mobile computing device moves between acquisition locations of the multiple panorama images; or performing, for each of the one or more rooms, the determining of the shape of that room based at least in part on a combination of operations by the mobile computing device and by at least one additional computing device separate from the mobile computing device, including generating an initial estimated shape of that room by the mobile computing device based on at least one of the visual data of the one or more panorama images captured by the camera device or the additional visual data of the one or more additional images captured by the mobile computing device, and including using, by the at least one additional computing device, the initial estimated shape of that room based at least in part on performing further analysis of additional data to improve the initial estimated shape of that room" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 39 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 38 wherein the mobile computing device is the one or more computing devices performing the automated operations, and wherein the stored instructions include software instructions that, when executed by the mobile computing device, cause the mobile computing device to perform further automated operations including at least: capturing movement data during travel between the two or more rooms; and performing positioning of the determined shapes of the two or more rooms relative to each other based at least in part on the captured movement data, and wherein the providing of the generated mapping information includes displaying the generated at least partial floor plan for the building to a user, to enable identification of additional areas of the building at which to acquire additional panorama images" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 40 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 37 wherein the generating of the mapping information includes generating at least a partial floor plan for the building having representations of the two or more rooms of the building, wherein the providing of the generated mapping information includes displaying the generated at least partial floor plan to a user, and wherein the automated operations further include, after the displaying of the generated at least partial floor plan: receiving an indication from the user of an additional room of the building separate from the two or more rooms; obtaining a further image that is captured in the additional room by the camera device, and a further additional image that is captured in the additional room by the mobile computing device, and further motion data that is captured in the additional room from one or more inertial measurement unit (IMU) sensors of the mobile computing device; determining a position of the further image within a shape of the additional room that is determined based on a combination of visual data of the further image and of additional visual data of the further additional image and of the further motion data that is captured in the additional room; updating the at least partial floor plan to position the shape of the additional room relative to a determined room shape of at least one of the two or more rooms; and displaying the updated at least partial floor plan for the building" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 44 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 43 wherein the mobile computing device is the one or more computing devices, and wherein the using of the at least one operations (a)-(g) for each of the two or more rooms includes combining information from multiple of the operations (a)-(g) for that room by using at least one of confidence information generated for the multiple analysis operations or a statistical analysis performed for the multiple analysis operations" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 45 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 43 wherein the determining, for each of the two or more rooms, of the second location in that room of the camera device relative to the first location in that room of the mobile computing device further includes determining an orientation in each of the two or more rooms of the camera device during capturing of each of the at least one images in that room, wherein the generating of the mapping information is further based in part on the determined orientation for each of the two or more rooms and each of the at least one images captured in that room, and wherein the using of the at least one operations (a)-(g) for each of the two or more rooms includes combining, by the one or more computing devices, information from all of the operations (a)-(g) for that room" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


For Claims 29-30, 34-36, 39-40, 44-45, the closest prior art of record ERAKER et al. (Pub. No: US 2018-0096527), alone or in a reasonable combination with additional prior art do not teach the limitations that are directed to an automated process, or teach directions between pairs of the multiple panorama images based on at least one of analyzing visual data of the multiple panorama images, 3D point cloud analysis on surrounding structures and walls, updating the partial floor plan to position the shape of the additional room relative to at least one of the positioned determined shapes of the two or more rooms.  ERAKER only teaches obtaining multiple images having visual data captured by a camera device in two or more rooms of a building, and additional visual data that is captured in the two or more rooms by a mobile computing device; determining, using at least one of the visual data of the multiple images or the additional visual data captured by the mobile computing device, a shape of each of the two or more rooms; determining, for each of the two or more rooms, a first location of the mobile computing device in that room during capturing of some of the additional visual data from that room and based at least in part on the some additional visual data, generating mapping information that includes the determined shape of each of the two or more rooms positioned relative to each other and the determined shape of that room of the at least one image captured in that room, and providing the generated mapping information for the one or more rooms, to enable display of the generated mapping information.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481